DisseNtiNg Opinion by
Judge Blatt :
I must respectfully dissent.
While I agree that the prevention of fraud and the reduction of administrative inefficiency will lead to cost savings and are admirable goals of the Department, I do not believe that financial expediency alone justifies the exclusion of this petitioner from receiving General Assistance benefits. See Foster 1,1 Furthermore, by totally disallowing any consideration whatsoever of this individual’s work related expenses, the stated purpose of the Public Welfare Code,2 is actually frustrated.
Section 401 of the Public Welfare Code provides that
. . . assistance shall be administered promptly and humanely with due regard for the preservation of family life ... and in such a manner as to encourage self respect, self-dependency and the desire to be a good citizen and useful to society. (Emphasis added.)
*393Not only does the so-called “flat grant” system raise serious questions as to whether or not the assistance is administered “humanely” and with “due regard to the preservation of family life, ’ ’ hut, if individual determination is to be totally precluded, then this system does not “encourage self-respect, self-dependency and the desire to be a good citizen who is useful to society.”
The Department of Public Welfare suggests that Mr. Poster retire and that he care for his wife personally, in which case he will “receive a monthly check (Social Security) which will give him more disposable cash than he currently obtains by working and receiving welfare. The Department also states that “we believe that Herman and Minnie Poster will be no worse off if Herman Poster retires than they are now.” This attitude, thus reflected, I believe, is totally incompatible with the stated purposes of the law.
A departmental decision which forces retirement, and eventual total dependence, on various assistance programs, on a person Who is able and willing to be self-dependent and useful to society should not be affirmed.
In 1977, this family was self-dependent except for the $191 per month which they received from General Assistance. Now, however, they will not be self dependent, will not contribute in a useful manner to society, and will be totally dependent on Various governmental programs for assistance. Such a result is clearly contrary to the stated purpose of the Code, and does not benefit the Department, the Posters, or the taxpayers.
Moreover, the complete lack of any opportunity for the departmental determination of individual needs seems to me to discourage rather than to encourage important interests which the legislature has deemed to be the basis of the Public Welfare Law. While there may be no doubt that rigidly following the “flat *394grant” system is always cheaper and easier than individualized determination, the Supreme Court of the United States has pointed ouit that where the procedure forecloses the determination of the crucial issues, it needlessly risks running roughshod over the important interests of the litigants, and therefore cannot stand. See Stanley v. Illinois.3
I believe that a method of computing assistance needs which forecloses the determination of crucial issues, is contrary to the purpose of the Public Welfare Code and that the determination here appealed should be reversed.

 Foster v. Department of Public Welfare, 47 Pa. Commonwealth Ct. 441, 408 A.2d 216 (1979).


 Act of June 13, 1967, P.L. , as amended, 62 P.S. §401.


 In Stanley v. Illinois, 405 U.S. 645 (1972), the Court struck down the rebuttable presumption that unmarried fathers were unfit to care for their children, reasoning that speed, efficiency, and administrative convenience do not always outweigh the need for individual determination.